Citation Nr: 1445554	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

This appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Right lateral epicondylitis had its onset during active service.

2.  Right rotator cuff tendonitis had its onset during active service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right lateral epicondylitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for entitlement to service connection for right rotator cuff tendonitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for right lateral epicondylitis and right rotator cuff tendonitis, which he contends were incurred in or are related to his active duty service. 

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

Review of private post-service treatment reports shows that the Veteran has been diagnosed with right lateral epicondylitis and right rotator cuff tendonitis, as early as 2008.  Although the service treatment records do not show treatment specifically for right elbow and right shoulder disorders, the Board finds that the Veteran is competent to report joint pain both during and after service.  The Board also finds the Veteran to be credible.  Given the relatively short amount of time that elapsed between the Veteran's separation from service and the diagnoses of right elbow and right shoulder disorders, in addition to his competent and credible statements describing his symptoms, the Board resolves doubt in his favor and finds that service connection is warranted for right lateral epicondylitis and right rotator cuff tendonitis.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right lateral epicondylitis is granted.

Entitlement to service connection for right rotator cuff tendonitis is granted.



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


